Order and judgment (one paper), Supreme Court, New York County (Edward Lehner, J.), entered June 2, 1999, which dismissed the petition to vacate an arbitration award in favor of respondents, and granted respondents’ cross petition to confirm the award, unanimously affirmed, without costs.
The record contains no evidence that petitioner raised in the arbitration proceeding his current claim that termination of his contract violated this State’s public policy as set forth in Labor Law § 740. Therefore, this argument does not constitute a ground for challenging the arbitration award (see, Matter of Migdal Plumbing & Heating Corp. [Dakar Developers], 232 AD2d 62, lv denied 91 NY2d 808). Moreover, Labor Law § 740 is not applicable since petitioner was clearly an independent contractor, not respondents’ employee.
Public Health Law § 4406-d did not become effective until more than two years after respondents terminated petitioner’s contract and petitioner has failed to establish that, at the time of the contract termination, respondents’ actions were so violative of public policy as to compel vacatur of the arbitration award (see, Hackett v Milbank, Tweed, Hadley & McCloy, 86 NY2d 146, 157). Concur — Williams, J. P., Mazzarelli, Ellerin, Wallach and Rubin, JJ.